DETAILED ACTION

In response to Amendments/Arguments filed 12/8/2020.  Claims 6-9 are pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (WO 2013/147192).  US20150049380 is the National Stage Application PG-Pub of the WIPO document and is used as the translation.  For entrance as a National Stage Application in the United States, the application must be translated as originally filed.  See MPEP 1893.01(d).
Takeda discloses a polarized film, optical film, and display device.  Concerning claim 6, Takeda discloses the polarized film comprises a polarizer, transparent protective films provided on both sides of the polarizer, and UV-cured adhesives interposed between the polarizer and each transparent protective film (abstract; para. 0048-0188).  The polarized film has a pressure-sensitive layer disposed on one surface of the polarizing film to bond the polarizing film to an LCD cell (para. 0184-0185).  The thickness of the polarizer is less than 10 microns, specifically 1 to 7 microns (para. 0055).  The protective films each have a thickness most preferably of 30 to 80 microns (para. 0059) and the thickness of each UV-cured layer has a thickness of 0.01 to 1 micron (para. 0176).  Specifically, Takeda discloses the protective films are 40 microns for an acrylic protective film and 50 microns for a cyclic olefin protective film para. 0193-0194). Given that the thicknesses are within the claimed ranges, the expression as set forth in the present claim would be met by Takeda.  Particularly, it is noted that at a first adhesive thickness of 0.01 microns, 1 micron for the polarizer, and 50 microns for the protective film, the result is 0.01.  Additionally, for claim 8, when taking the maximum thickness of the adhesive of 1 micron, protective layer of 50 microns, and maximum thickness for the polarizer, the result is 1.75, which is within the claimed range.  As such, Takeda teaches the claimed expression because the ranges disclosed by Takeda are within the claimed thickness ranges.  
Regarding claims 6 and 9, the order would be met by the disclosure of Takeda which is a pressure-sensitive layer, second transparent protective film, second adhesive layer, polarizer, first adhesive layer, and first transparent protective film.  Alternatively, it is noted that a PSA layer is disposed on both surfaces of the polarized film which would still meet the limitations, since claim 7 recites comprising language, which would make the laminate open to further layers.  Examiner notes that the term "first" and "second" are relative in terms of positioning, with "first" and "second" not necessarily equivalent to outermost or innermost.

Response to Arguments
Applicant's arguments filed 12/8/2020 with respect to the art rejections have been fully considered but they are not persuasive. Applicant asserts that Takeda discloses broader ranges than that claimed, uses polarizers that are significantly thicker than the claimed polarizer, and would not satisfy the claimed ranges.  Examiner respectfully disagrees and notes that the curable adhesive thickness is found to have an exemplary value of 0.5 microns, which is the para. 0055).  In this sense, Applicant is not fairly comparing the prior art with the claimed elements because Applicant is relying upon a teaching in Takeda that is not relevant to the specifically cited portions by the Examiner.  While it is agreed that that Takeda does not explicitly recite the mathematical expression as claimed, Takeda does in fact recite all of the thicknesses as claimed.  Further, Takeda specifically recites each protective film as having the claimed thicknesses, specifically of 40 microns for acrylic layers and 50 microns for cyclic olefin layers (para. 0193-0194).  Further, the adhesive layer is specifically recited as being 0.5 microns thick (para. 0213), which would meet the limitations as claimed.  As such, the mathematical expression would intrinsically be met by the disclosure of Takeda since the thicknesses are all the same as that claimed.  For example, using the minimum endpoints of the specific thickness range of the components as disclosed by Takeda would result in a polarizer having a thickness of 1 micron, adhesive layer of 0.01 microns, and protective film having a thickness of 30 microns. The result would clearly be less than 0.76.  The Examiner further notes that Takeda establishes the thickness of the protective layer is as claimed, in view of strength, workability, handleability, and the like (para. 0059).  The adhesive layer of Takeda has a thickness as claimed for cohesive strength and durability (para. 0176).  Outside of these thicknesses, it would be evident that the resulting polarizing plate would have defects and not within the scope of Takeda.  Examiner notes that when looking to Applicant’s specification, the ranges for each element are the same as that disclosed by Takeda.  Therefore, since the thicknesses are within the claimed ranges, it is evident that while not explicitly stated, Takeda is intending to have thickness values such that the resulting polarizing plate able to meet the processing and device requirements to not have defects.

Applicant’s arguments, see p. 6, filed 12/8/2020, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the filing and approval of the terminal disclaimer as overcoming the previous rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783